t c memo united_states tax_court maritime grain and trading limited petitioner v commissioner of internal revenue respondent docket no filed date mehdi gerami an officer for petitioner nancy c mccurley for respondent memorandum opinion chiechi judge respondent determined the following deficiencies in and accuracy-related_penalties under sec_6662 on petitioner's federal_income_tax ‘a111 section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency accuracy-related_penalty dollar_figure dollar_figure big_number big_number we must decide whether respondent's determinations for each of the years at issue should be sustained we hold that they should this case was submitted fully stipulated the several facts that have been stipulated are so found petitioner is a corporation organized under the laws of the united kingdom at the time of the filing of the petition in this case petitioner's mailing address was in los angeles california petitioner filed form 1120f u s income_tax return of a foreign_corporation for each of its taxable years form 1120f and form 1120f and an amended form 1120f for its taxable_year amended form 1120f in both its form 1120f and its amended form 1120f petitioner listed its address and the location of its books_and_records as los angeles california in completing its form 1120f and its amended form 1120f petitioner was required to report items of income and expense either in section i of that form entitled certain gains profits and income from u s sources that are not effectively the record does not include petitioner's form 1120f connected with the conduct_of_a_trade_or_business in the u s or in section ii of that form entitled income effectively connected with the conduct_of_a_trade_or_business in the u s in both its form 1120f and its amended form 1120f petitioner reported all of its items of income and expense in section ii of form 1120f and none of those items in section i of that form in the notice_of_deficiency notice issued to petitioner respondent made adjustments with respect to certain of the items of income and expense that petitioner reported in section ii of its form 1120f and its amended form 1120f respondent also determined in the notice that petitioner is liable for the accuracy-related_penalty under sec_6662 for each year at issue because of negligence or disregard of rules or regulations under sec_6662 b petitioner bears the burden of proving that the determinations in the notice are erroneous see rule a 290_us_111 that this case was submitted fully stipulated does not change that burden or the effect of a failure of proof see rule b 95_tc_82 affd 943_f2d_22 8th cir in its brief petitioner argues that it did not have income for the years at issue which was effectively connected with the conduct_of_a_trade_or_business in the united_states it also advances numerous arguments in support of its position that the determinations in the notice are erroneous however the record is devoid of evidence that supports petitioner's arguments based on our examination of the entire albeit sparse record before us we find that petitioner has failed to satisfy its burden of showing error in any of respondent's determinations in the notice to reflect the foregoing decision will be entered for respondent
